Case 6:20-cv-00279-JCB-JDL Document 20 Filed 11/05/20 Page 1 of 2 PageID #: 54




                                  No. 6:20-cv-00279

                                  Janet Strawn,
                                     Plaintiﬀ,
                                        v.
                                CAC Financial Corp.,
                                    Defendant.


                                       ORDER

                On May 22, 2020, plaintiﬀ Janet Strawn ﬁled a complaint
            against defendant CAC Financial Corp. alleging violations of
            the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §
            1692 et seq., the Telephone Consumer Protection Act
            (“TCPA”), 47 U.S.C. § 227 et seq., and the Texas Debt Collection
            Act (“TDCPA”), Tex. Fin. Code Ann. § 392 et seq. Doc. 1. Her
            case was referred to United States Magistrate Judge John D.
            Love. Doc. 5. On July 2, 2020, plaintiﬀ was ordered to show
            cause why her case should not be dismissed for want of pros-
            ecution. Doc. 7. Though she was granted an extension of time
            in which to respond, plaintiﬀ failed to comply. See Doc. 9.
                On October 9, 2020, Judge Love issued a report recom-
            mending that this action be dismissed without prejudice for
            failure to comply with a court order and failure to prosecute.
            Doc. 18. A copy of this report and recommendation was
            served on defendant via the court’s CM/ECF electronic ﬁling
            system and served on plaintiﬀ via certiﬁed mail. Plaintiﬀ
            acknowledged receipt of the report and recommendation on
            October 15, 2020. Doc. 19.
                Plaintiﬀ did not object to the report and recommendation.
            When a party fails to object to a magistrate judge’s report, the
            court reviews the record only for clear error. See Douglass v.
            United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996).
Case 6:20-cv-00279-JCB-JDL Document 20 Filed 11/05/20 Page 2 of 2 PageID #: 55




                Finding that it contains no clear error, the court accepts the
            magistrate judge’s report and recommendation. Doc. 18.
            Plaintiﬀ’s claims are dismissed without prejudice for failure
            to comply with a court order and failure to prosecute.


                                So ordered by the court on November 5, 2020.



                                                J. C AMPBELL B ARKER
                                              United States District Judge




                                          -2-
